
	

113 S2432 PCS: Bank on Students Emergency Loan Refinancing Act
U.S. Senate
2014-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 409113th CONGRESS
		2d Session
		S. 2432
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2014
			Ms. Warren (for herself, Mr. Franken, Mr. Harkin, Mr. Reed, Mr. Durbin, Ms. Baldwin, Mr. Rockefeller, Mr. Reid, Mrs. Feinstein, Mrs. Boxer, Mrs. Murray, Ms. Landrieu, Ms. Stabenow, Mr. Cardin, Mr. Brown, Ms. Klobuchar, Mr. Whitehouse, Mr. Udall of Colorado, Mrs. Shaheen, Mrs. Hagan, Mr. Merkley, Mr. Begich, Mr. Bennet, Mrs. Gillibrand, Mr. Blumenthal, Mr. Schatz, Mr. Murphy, Ms. Hirono, Ms. Heitkamp, Mr. Markey, Mr. Booker, Mr. Udall of New Mexico, Mr. Heinrich, Mr. Sanders, Mr. Menendez, Mr. Schumer, Ms. Mikulski, Mr. Leahy, Ms. Cantwell, and Mr. Levin) introduced the following bill; which was read the first time
		
		June 5, 2014Read the second time and placed on the calendarA BILL
		To amend the Higher Education Act of 1965 to provide for the refinancing of certain Federal student
			 loans, and for other purposes.
	
	
		
			1.
			Short
			 title
			This Act may be cited as
			 the Bank on Students Emergency Loan Refinancing Act.
		IRefinancing Programs
				101.
				Refinancing
			 programs
				
					(a)
					Program
			 authority
					Section 451(a) of the Higher Education Act of 1965 (20
			 U.S.C. 1087a(a)) is amended—
					
						(1)
						by striking
			 and (2) and inserting (2);
			 and
					
						(2)
						by inserting
			 ; and (3) to make loans under
			 section 460A and section 460B after section
			 459A.
					
					(b)
					Refinancing Program
					Part D of title IV of the Higher Education Act of 1965
			 (20 U.S.C. 1087a et seq.) is amended by adding at the end the
			 following:
					
						
							460A.
							Refinancing FFEL and Federal Direct Loans
							
								(a)
								In
				general
								Beginning not later than 180 days after
				the date of enactment of the Bank on Students Emergency Loan Refinancing Act, the Secretary shall establish a program under
				which the Secretary, upon the receipt of an application from a
			 qualified
				borrower, makes a loan
				under this part, in accordance with the provisions of this section,
			 in order to
				permit the borrower to obtain the interest rate provided under
			 subsection
				(c).
							
								(b)
								Refinancing Direct
				Loans
								
									(1)
									Federal Direct
				Loans
									Upon application of a qualified borrower, the Secretary
				shall repay a Federal Direct Stafford Loan, a Federal Direct
			 Unsubsidized
				Stafford Loan, a Federal Direct PLUS Loan, or a Federal Direct
			 Consolidation
				Loan of the qualified borrower, for which the first disbursement
			 was made, or
				the application for the consolidation loan was received, before
			 July
			 1, 2013, with the proceeds of a refinanced Federal Direct Stafford Loan, a
			 Federal Direct
			 Unsubsidized
				Stafford Loan, a Federal Direct PLUS Loan, or a Federal Direct
			 Consolidation
				Loan, respectively, issued to the borrower in an amount equal to
			 the sum of the unpaid
				principal, accrued unpaid interest, and late charges of the
			 original loan.
								
									(2)
									Refinancing FFEL program loans as refinanced Federal Direct Loans
									Upon application of a qualified borrower for any loan that
				was made, insured, or guaranteed under part B and for which the
			 first
				disbursement was made, or the application for the consolidation
			 loan was
				received, before July 1, 2010, the
			 Secretary shall
				make a loan under this part, in an amount equal to
			 the sum of
				the unpaid principal, accrued unpaid interest, and late charges
			 of the original loan to the borrower  in accordance with the
				following:
									
										(A)
										The Secretary
				shall pay the proceeds of such loan to the eligible lender
			 of the loan
				made, insured, or guaranteed under part B, in order to discharge
			 the borrower
				from any remaining obligation to the lender with
			 respect
			 to the
				original loan.
									
										(B)
										A loan made under this section that was originally—
										
											(i)
											a loan originally
				made, insured, or guaranteed under section 428 shall be a Federal
			 Direct
			 Stafford
				Loan;
										
											(ii)
											a loan
				originally made, insured, or guaranteed under section 428B shall be
			 a
			 Federal Direct
				PLUS Loan;
										
											(iii)
											a loan
				originally made, insured, or guaranteed under section 428H shall be
			 a
			 Federal Direct
				Unsubsidized Stafford Loan; and
										
											(iv)
											a loan
				originally made, insured, or guaranteed under section 428C shall be
			 a
			 Federal Direct
				Consolidation Loan.
										
										(C)
										The interest
				rate for each loan made by the Secretary under this paragraph shall
			 be the
			 rate provided
				under subsection (c).
									
								(c)
								Interest
				rates
								
									(1)
									In general
									The interest rate for the refinanced Federal
				Direct Stafford Loans, Federal Direct Unsubsidized Stafford Loans,
			 Federal
				Direct PLUS Loans, and Federal Direct Consolidation Loans,
				shall be a rate equal
				to—
									
										(A)
										in any case where the original loan was a
				loan under section 428 or 428H, a Federal Direct Stafford loan, or
			 a Federal
				Direct Unsubsidized Stafford Loan, that was issued to an
			 undergraduate student,
				a rate equal to the rate for Federal Direct Stafford Loans and
			 Federal Direct Unsubsidized Stafford Loans issued to undergraduate
			 students for the 12-month period beginning on July 1, 2013, and ending on
			 June 30, 2014;
									
										(B)
										in any case where the original loan was a
				loan under section 428 or 428H, a Federal Direct Stafford Loan, or
			 a Federal
				Direct Unsubsidized Stafford Loan, that was issued to a graduate or
				professional student, a rate equal to the rate for Federal Direct
			 Unsubsidized Stafford Loans issued to graduate or professional students
			 for the 12-month period beginning on July 1, 2013, and ending on June 30,
			 2014;
									
										(C)
										in any case where
				the original loan was a loan under section 428B or a Federal Direct
			 PLUS Loan,
				a rate equal to the rate for Federal Direct PLUS Loans for the
			 12-month period beginning on July 1, 2013, and ending on June 30, 2014;
			 and
									
										(D)
										in any case where
				the original loan was a loan under section 428C or a Federal Direct
				Consolidation Loan, a rate calculated in accordance with paragraph
			 (2).
									
									(2)
									Interest Rates for Consolidation Loans
									
										(A)
										Method of calculation
										In order to determine the interest rate for any refinanced Federal Direct Consolidation Loan under
			 paragraph (1)(D), the Secretary shall—
										
											(i)
											determine each of the component loans that were originally consolidated in the loan under section
			 428C or the Federal Direct
			 Consolidation Loan, and calculate the proportion of the unpaid principal
			 balance of the loan under section 428C or the Federal Direct Consolidation
			 Loan that each component loan represents;
										
											(ii)
											use the proportions determined in accordance with clause (i) and the interest rate applicable for
			 each component loan, as determined under subparagraph (B), to calculate
			 the weighted average of the interest rates on the loans consolidated into
			 the loan under section 428C or the Federal Direct Consolidation Loan; and
										
											(iii)
											apply the weighted average calculated under clause (ii) as the interest rate for the refinanced
			 Federal Direct Consolidation Loan.
										
										(B)
										Interest rates for component loans
										The interest rates for the component loans of a loan made under section 428C or a Federal Direct
			 Consolidation Loan shall be the following:
										
											(i)
											The interest rate for any loan under section 428 or 428H, Federal Direct Stafford Loan, or Federal
			 Direct Unsubsidized Stafford Loan issued to an undergraduate student shall
			 be a rate equal to the lesser of—
											
												(I)
												the rate for Federal Direct Stafford Loans and Federal Direct Unsubsidized Stafford Loans issued to
			 undergraduate students for the 12-month period beginning on July 1, 2013,
			 and ending on June 30, 2014; or
											
												(II)
												the original interest rate of the component loan.
											
											(ii)
											The interest rate for any loan under section 428 or 428H, Federal Direct Stafford Loan, or Federal
			 Direct Unsubsidized Stafford Loan issued to a graduate or professional
			 student shall be a rate equal to the lesser of—
											
												(I)
												the rate for Federal Direct Unsubsidized Stafford Loans issued to graduate or professional students
			 for the 12-month period beginning on July 1, 2013, and ending on June 30,
			 2014; or
											
												(II)
												the original interest rate of the component loan.
											
											(iii)
											The interest rate for any loan under section 428B or Federal Direct PLUS Loan shall be a rate equal
			 to the lesser of—
											
												(I)
												the rate for Federal Direct PLUS Loans for the 12-month period beginning on July 1, 2013, and
			 ending on June 30, 2014; or
											
												(II)
												the original interest rate of the component loan.
											
											(iv)
											The interest rate for any component loan  that is a loan under section 428C or a Federal Direct
			 Consolidation Loan shall be the weighted average of the interest rates
			 that would apply under this subparagraph for each loan comprising the
			 component consolidation loan.
										
											(v)
											The interest rate for any eligible loan  that is a component of a loan made under section 428C or a
			 Federal Direct Consolidation Loan and is not described in clauses (i)
			 through (iv) shall be the interest rate on the original component loan.
										
									(3)
									Fixed Rate
									The
				applicable rate of interest determined under paragraph (1) for a
			 refinanced loan
				under this section shall be fixed for the period of the
				loan.
								
								(d)
								Terms and
				conditions of loans
								
									(1)
									In
				general
									A loan that is refinanced under this section shall have the
				same terms and conditions as the original loan, except as otherwise
			 provided in
				this section.
								
									(2)
									No automatic
				extension of repayment period
									Refinancing a loan under this section
				shall not result in the extension of the duration of the repayment
			 period of
				the loan, and the borrower shall retain the same repayment term
			 that was in
				effect on the original loan. Nothing in this paragraph shall be
			 construed to
				prevent a borrower from electing a different repayment plan at any
			 time in
				accordance with section 455(d)(3).
								
								(e)
								Definition of
				qualified borrower
								
									(1)
									In General
									For purposes of this section, the term
				qualified borrower means a borrower—
									
										(A)
										of a loan under this part or
				part B for which the first disbursement was made, or the
			 application for a
				consolidation loan was received, 
			 before July 1,
				2013; and
									
										(B)
										who meets the eligibility requirements based on income or debt-to-income ratio established by the
			 Secretary.
									
									(2)
									Income requirements
									Not later than 180 days after the date of enactment of the Bank on Students Emergency Loan Refinancing Act, the
			 Secretary shall  establish eligibility requirements based on income or
			 debt-to-income
			 ratio that take into consideration providing access to refinancing under
			 this section for borrowers with the greatest financial need.
								
								(f)
								Notification to borrowers
								The Secretary, in coordination with the Director of the Bureau of Consumer Financial Protection,
			 shall undertake a campaign to alert borrowers of loans that are eligible
			 for refinancing under this section that the borrowers are eligible to
			 apply for such refinancing.  The campaign shall include the following
			 activities:
								
									(1)
									Developing consumer information materials about the availability of Federal student loan
			 refinancing.
								
									(2)
									Requiring servicers of loans under this part or part B to provide such consumer information to
			 borrowers in a manner determined appropriate by the Secretary, in
			 consultation with the Director of the Bureau of Consumer Financial
			 Protection.
								
							460B.
							Federal Direct Refinanced Private Loan program
							
								(a)
								Definitions
								In this section:
								
									(1)
									Eligible private education loan
									The term eligible private education loan means a private education loan, as defined in section 140(a) of the Truth in Lending Act (15
			 U.S.C.
			 1650(a)), that—
									
										(A)
										was disbursed to the borrower before July 1, 2013; and
									
										(B)
										was for the borrower’s own postsecondary educational expenses  for an eligible program at an
			 institution of higher
			 education participating in the
			 loan program under this part, as of the date that the loan was disbursed.
									
									(2)
									Federal Direct Refinanced Private Loan
									The term Federal Direct Refinanced Private Loan means a loan issued under subsection (b)(1).
								(3)Private educational lenderThe term private educational lender has the meaning given the term in section 140(a) of the Truth in Lending Act (15
			 U.S.C.
			 1650(a)).
									(4)
									Qualified borrower
									The term qualified borrower means an individual who—
									
										(A)
										has an eligible private education loan;
									
										(B)
										has been current on payments on the eligible private education loan for the 6 months prior to the
			 date of the qualified borrower's application for refinancing under this
			 section, and is in
			 good standing on the loan at the time of such application;
									
										(C)
										is not in default on the eligible private education loan or on any loan made, insured, or
			 guaranteed under this part or part B or E; and
									
										(D)
										meets the eligibility requirements described in subsection (b)(2).
									
								(b)
								Program authorized
								
									(1)
									In general
									The Secretary, in consultation with the Secretary of Treasury, shall carry out a program under
			 which the
			 Secretary, upon application by a qualified borrower who has
			 an eligible private education loan,  shall  issue such  borrower a loan
			 under this part in accordance with the
				following:
									
										(A)
										The loan issued under this program shall be in
			 an amount equal to
			 the sum of
				the unpaid principal, accrued unpaid interest, and late charges
			 of the private education loan.
									
										(B)
										The Secretary
				shall pay the proceeds of the loan issued under this program to the
			 private
			 educational lender 
			 of the private education loan,  in order to discharge
			 the qualified borrower
				from any remaining obligation to the lender with respect
			 to the
				original loan.
									
										(C)
										The Secretary shall require that the qualified borrower undergo loan counseling that provides all
			 of the information and counseling required  under clauses (i) through
			 (viii) of section 485(b)(1)(A) before the loan is refinanced in accordance
			 with this section, and before the proceeds of such loan are paid to the
			 private educational lender.
									
										(D)
										The Secretary
				shall issue the loan as a Federal Direct Refinanced Private Loan,
			 which shall have the same terms, conditions, and benefits as a Federal
			 Direct
			 Unsubsidized Stafford Loan, except as otherwise provided in this section.
									
									(2)
									Borrower eligibility
									Not later than 180 days after the date of enactment of the Bank on Students Emergency Loan Refinancing Act, the
			 Secretary, in consultation with the Secretary of the Treasury and the
			 Director of the Bureau of Consumer Financial Protection, shall  establish
			 eligibility requirements—
									
										(A)
										based on income or
			 debt-to-income
			 ratio that take into consideration providing access to refinancing under
			 this section for borrowers with the greatest financial need;
									
										(B)
										to ensure eligibility only for borrowers in good standing;
									
										(C)
										to minimize inequities between Federal Direct Refinanced Private Loans and other Federal student
			 loans;
									
										(D)
										to preclude windfall profits for private educational lenders; and
									
										(E)
										to ensure full access to the program authorized in
			 this subsection for borrowers with private
			 loans who otherwise meet the criteria established in accordance with
			 subparagraphs (A) and
			 (B).
									
								(c)
								Interest rate
								
									(1)
									In general
									The interest rate for a Federal Direct Refinanced Private Loan is—
									
										(A)
										in the case of a Federal Direct Refinanced Private Loan for a private education loan originally
			 issued for undergraduate postsecondary educational expenses, a rate equal
			 to the rate for Federal Direct Stafford Loans and Federal Direct
			 Unsubsidized Stafford Loans issued to undergraduate students for the
			 12-month period beginning on July 1, 2013, and ending on June 30, 2014;
			 and
									
										(B)
										in the case of a Federal Direct Refinanced Private Loan for a private education loan originally
			 issued for graduate or professional degree postsecondary educational
			 expenses,  a rate equal to the rate for Federal Direct Unsubsidized
			 Stafford Loans issued to graduate or professional students for the
			 12-month period beginning on July 1, 2013, and ending on June 30, 2014.
									
									(2)
									Combined undergraduate and graduate study loans
									If a Federal Direct Refinanced Private Loan is for a private education loan originally issued for
			 both undergraduate and graduate or professional postsecondary educational
			 expenses, the interest rate shall be a rate equal to the rate for Federal
			 Direct PLUS Loans for the
			 12-month period beginning on July 1, 2013, and ending on June 30, 2014.
								
									(3)
									Fixed Rate
									The applicable rate of interest determined under this subsection for a Federal Direct Refinanced
			 Private Loan shall be fixed for the period of the loan.
								
								(d)
								No inclusion in aggregate limits
								The amount of a Federal Direct Refinanced Private Loan, or a Federal Direct Consolidated Loan to
			 the extent such loan was used to repay a Federal Direct Refinanced Private
			 Loan,	shall not be included in calculating a borrower's annual or
			 aggregate loan limits under  section 428 or 428H.
							
								(e)
								No eligibility for service-related repayment
								Notwithstanding sections 428K(a)(2)(A), 428L(b)(2), 455(m)(3)(A),  and	460(b), a  Federal Direct
			 Refinanced Private Loan, or any Federal Direct Consolidation Loan to the
			 extent such loan was used to repay a  Federal Direct Refinanced Private
			 Loan,	  shall not be eligible for  any loan repayment or loan forgiveness
			 program under section	428K, 428L, or 460 or for the repayment plan for
			 public service employees under section 455(m).
							
								(f)
								Private educational lender reporting requirement
								
									(1)
									Reporting required
									Not later than 180 days after the date of enactment of the Bank on Students Emergency Loan Refinancing Act, the Secretary, in consultation with the Secretary of the Treasury and the Director of the Bureau
			 of Consumer Financial Protection, shall establish a requirement that
			 private educational lenders report the data described in paragraph (2) to
			 the Secretary, to Congress, to the Secretary of the Treasury, and to the
			 Director of the Bureau of Consumer Financial Protection, in order to allow
			 for an assessment of the private education loan market.
								
									(2)
									Contents of reporting
									The data that private educational lenders shall  report in accordance with paragraph (1) shall
			 include  each of the following about private education loans (as defined
			 in section 140(a) of the Truth in Lending Act (15 U.S.C.
			 1650(a)):
									
										(A)
										The total amount of private education loan debt the lender holds.
									
										(B)
										The total number of private education loan borrowers the lender serves.
									
										(C)
										The average interest rate on the outstanding private education loan debt held by the lender.
									
										(D)
										The proportion of private education loan borrowers who are in default on a loan held by the lender.
									
										(E)
										The proportion of the outstanding private education loan volume held by the lender that is in
			 default.
									
										(F)
										The proportions of outstanding private education loan borrowers who are 30, 60, and 90 days
			 delinquent.
									
										(G)
										The proportions of outstanding private education loan volume that is 30, 60, and 90 days
			 delinquent.
									
								(g)
								Notification to borrowers
								The Secretary, in coordination with the Secretary of the Treasury and the Director of the Bureau of
			 Consumer Financial Protection, shall undertake a campaign to alert
			 borrowers about the availability of private student loan refinancing under
			 this section.
							.
				
					(c)
					Amendments to
			 public service repayment plan provisions
					Section 455(m) of the
			 Higher Education Act of 1965 (20 U.S.C. 1087e(m)) is
			 amended—
					
						(1)
						by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively;
			 and
					
						(2)
						by inserting
			 after paragraph (2) the following:
						
							
								(3)
								Special rules
				for section 460A loans
								
									(A)
									Refinanced
				Federal Direct loans
									Notwithstanding paragraph (1), in
				determining the number of monthly payments that meet the
			 requirements of such
				paragraph for an eligible Federal Direct Loan refinanced under
			 section 460A that
				was originally a loan under this part, the Secretary shall include
			 all monthly
				payments made on the original loan that meet the requirements of
			 such
				paragraph.
								
									(B)
									Refinanced FFEL
				loans
									In the case of an eligible Federal Direct Loan refinanced
				under section 460A that was originally a loan under part B, only
			 monthly
				payments made after the date on which the loan was refinanced may
			 be
			 included for
				purposes of paragraph (1).
								;
				and
					
						(3)
						in paragraph
			 (4)(A) (as redesignated by paragraph (1)), by inserting (including any
			 Federal Direct Stafford Loan, Federal Direct PLUS Loan, Federal Direct
			 Unsubsidized Stafford Loan, or Federal Direct Consolidation Loan
			 refinanced
			 under
			 section
			 460A) before the period at the end.
					
					(d)
					Income-based
			 repayment
					Section 493C of the Higher Education Act of 1965 (20
			 U.S.C. 1098e) is amended by adding at the end the
			 following:
					
						
							(f)
							 Special rule
				for refinanced loans
							
								(1)
								Refinanced Federal Direct and FFEL loans
								In calculating the period
				of time during which a borrower of a loan that is refinanced under
			 section 460A
				has made monthly payments for purposes of subsection (b)(7), the
			 Secretary
				shall deem the period to include all monthly payments made for the
			 original
				loan, and all monthly payments made for the refinanced loan, that
			 otherwise meet
				the requirements of this
				section.
							
								(2)
								Federal Direct Refinanced Private Loans
								In calculating the period of time during which a borrower of a Federal Direct Refinanced Private
			 Loan under section 460B has made monthly payments for purposes of
			 subsection (b)(7), the Secretary shall include only payments—
								
									(A)
									that are made after
			 the date of the issuance of the Federal Direct Refinanced Private Loan;
			 and
								
									(B)
									that otherwise meet the requirements of this section.
								.
				IIFair share tax201.Amendment of 1986 CodeExcept as otherwise expressly provided, whenever in this title an amendment or repeal is expressed
			 in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision
			 of the Internal Revenue Code of 1986.202.Fair share tax
			 on high-income taxpayers
				(a)In
			 generalSubchapter A of chapter 1 is amended by adding at the end the following new part:
					
						VIIFair share tax
				on high-income taxpayers
							
								Sec. 59B. Fair share tax.
							
							59B.Fair share tax
								(a)General
				rule
									(1)Phase-in of
				taxIn the case of any high-income taxpayer, there is hereby
				imposed for a taxable year (in addition to any other tax imposed by
			 this
				subtitle) a tax equal to the product of—
										(A)the amount
				determined under paragraph (2), and
										(B)a fraction (not
				to exceed 1)—
											(i)the numerator of
				which is the excess of—
												(I)the taxpayer's
				adjusted gross income, over
												(II)the dollar
				amount in effect under subsection (c)(1), and
												(ii)the denominator
				of which is the dollar amount in effect under subsection (c)(1).
											(2)Amount of
				taxThe amount of tax determined under this paragraph is an
				amount equal to the excess (if any) of—
										(A)the tentative
				fair share tax for the taxable year, over
										(B)the excess
				of—
											(i)the sum
				of—
												(I)the regular tax
				liability (as defined in section 26(b)) for the taxable year,
												(II)the tax imposed
				by section 55 for the taxable year, plus
												(III)the payroll tax
				for the taxable year, over
												(ii)the credits
				allowable under part IV of subchapter A (other than sections 27(a),
			 31, and
				34).
											(b)Tentative fair
				share taxFor purposes of this section—
									(1)In
				generalThe tentative fair share tax for the taxable year is 30
				percent of the excess of—
										(A)the adjusted
				gross income of the taxpayer, over
										(B)the modified
				charitable contribution deduction for the taxable year.
										(2)Modified
				charitable contribution deductionFor purposes of paragraph
				(1)—
										(A)In
				generalThe modified charitable contribution deduction for any
				taxable year is an amount equal to the amount which bears the same
			 ratio to the
				deduction allowable under section 170 (section 642(c) in the case
			 of a trust or
				estate) for such taxable year as—
											(i)the amount of
				itemized deductions allowable under the regular tax (as defined in
			 section 55)
				for such taxable year, determined after the application of section
			 68, bears
				to
											(ii)such amount,
				determined before the application of section 68.
											(B)Taxpayer must
				itemizeIn the case of any individual who does not elect to
				itemize deductions for the taxable year, the modified charitable
			 contribution
				deduction shall be zero.
										(c)High-Income
				taxpayerFor purposes of this section—
									(1)In
				generalThe term high-income taxpayer means, with
				respect to any taxable year, any taxpayer (other than a
			 corporation) with an
				adjusted gross income for such taxable year in excess of $1,000,000
			 (50 percent
				of such amount in the case of a married individual who files a
			 separate
				return).
									(2)Inflation
				adjustment
										(A)In
				generalIn the case of a taxable year beginning after 2015, the
				$1,000,000 amount under paragraph (1) shall be increased by an
			 amount equal
				to—
											(i)such dollar
				amount, multiplied by
											(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the
			 calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2014 for calendar year 1992 in
				subparagraph (B) thereof.
											(B)RoundingIf
				any amount as adjusted under subparagraph (A) is not a multiple of
			 $10,000,
				such amount shall be rounded to the next lowest multiple of
			 $10,000.
										(d)Payroll
				taxFor purposes of this section, the payroll tax for any taxable
				year is an amount equal to the excess of—
									(1)the taxes imposed
				on the taxpayer under sections 1401, 1411, 3101, 3201, and 3211(a)
			 (to the
				extent such taxes are attributable to the rate of tax in effect
			 under section
				3101) with respect to such taxable year or wages or compensation
			 received
				during the taxable year, over
									(2)the deduction
				allowable under section 164(f) for such taxable year.
									(e)Special rule
				for estates and trustsFor purposes of this section, in the case
				of an estate or trust, adjusted gross income shall be computed in
			 the manner
				described in section 67(e).
								(f)Not treated as
				tax imposed by this chapter for certain purposesThe tax imposed
				under this section shall not be treated as tax imposed by this
			 chapter for
				purposes of determining the amount of any credit under this chapter
			 (other than
				the credit allowed under section 27(a)) or for purposes of section
				55.
								.
				(b)Conforming
			 amendments(1)Section 26(b)(2)
			 is amended by redesignating subparagraphs (C) through (X) as subparagraphs
			 (D)
			 through (Y), respectively, and by inserting after subparagraph (B) the
			 following new subparagraph:
						
							(C)section 59B
				(relating to fair share
				tax),
							.(2)The last sentence of section 901(a) is amended to read as follows: The credit shall not be allowed against any tax treated as a tax not imposed by this chapter under
			 section 26(b) (other than the tax imposed by section 59B)..
					(c)Clerical
			 amendmentThe table of parts for subchapter A of chapter 1 is amended by adding at the end the
			 following new
			 item:
					
						
							Part VII—Fair share tax on high-Income
				taxpayers
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2014.IIIDeficit Neutral Implementation of Student Loan Refinancing
			 Programs301.Deficit Neutral Implementation of Student Loan Refinancing
			 Programs; Budgetary Effects(a)Amount of revenueThe
				Secretary of Education shall estimate the
			 amount that is equal to the amount of the
				net increase in revenue received in the Treasury during the 10-year
			 period beginning on the date of enactment of this Act attributable to
			 the
				amendments made by title II of this Act.(b)Deficit-Neutral  Termination of the Refinancing ProgramThe Secretary of Education shall terminate the refinancing programs carried out under sections 460A
			 and 460B of the Higher Education Act of
			 1965 on the date that the net cost of carrying out
			 such refinancing programs is equal to the amount of additional revenue
			 estimated under
			 subsection (a) or on the date that is 2 years after the date of enactment
			 of this Act, whichever occurs first.(c)Deficit ReductionAny remaining increase in revenue described in subsection (a) and not used for the refinancing
			 programs carried out under sections 460A
			 and 460B of the Higher Education Act of
			 1965 shall be returned to the general fund of the Treasury for Federal
			 budget deficit reduction.(d)MethodologyWhen estimating cost and revenue under this section, the Secretary of Education shall utilize the
			 accounting
			 methods and assumptions that are used by the Congressional Budget Office,
			 as of the date of enactment of this Act, to make such estimations.302.Budgetary Effects(a)PAYGO ScorecardThe budgetary effects of
this Act and the amendments made by this Act shall not be entered on either PAYGO scorecard
maintained pursuant to section 4(d) of the Statutory Pay-
As-You-Go Act of 2010 (2 U.S.C. 933(d)).(b)Senate PAYGO ScorecardThe budgetary
effects of this Act and the amendments made by this Act shall not be entered on any PAYGO
scorecard maintained for purposes of section 201 of S.
Con. Res. 21 (110th Congress).
	June 5, 2014Read the second time and placed on the calendar